Exhibit 10.4
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
CELLYNX, INC.
 
Amended and Restated Subordinated Convertible Promissory Note

 

$262,356.16
 Issue Date:  November 10, 2007

 
FOR VALUE RECEIVED Cellynx, Inc., a California corporation (the “Company”),
promises to pay to Palomar Ventures III, L.P., a Delaware limited partnership
(the “Holder”), or its registered assigns, the principal amount of Two Hundred
Sixty Two Thousand and Three Hundred Fifty Six dollars and 16/100ths
($262,356.16), together with interest accrued thereon at a rate equal to four
percent (4%) per annum.  All unpaid principal, together with any interest
accrued thereon, shall be due and payable upon the earlier of (i) November 9,
2010 (the “Maturity Date”) at the written request of the Holder to the Company,
or (ii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by the Holder or made
automatically due and payable in accordance with the terms hereof.
 
This Note is the “Note” issued pursuant to that certain Note and Warrant
Purchase Agreement by and among the Company and the Investors set forth therein,
dated August 15, 2006, as the same may from time to time be amended, modified or
supplemented, including without limitation that confirming letter between the
parties dated on or about November 10, 2007 (the “Purchase Agreement”).
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE UNSECURED.
 
The Company was obligated to pay the Holder the principal sum of Two Hundred
Sixty Two Thousand and Three Hundred Fifty Six dollars and 16/100ths
($262,356.16) together with interest accrued thereon pursuant to a Secured
Subordinated Promissory Note dated August 15, 2006 (the “August 2006 Note”). The
Holder was also entitled to purchase shares of the Company’s securities pursuant
to a Warrant to Purchase Common Stock dated August 15, 2006 (“August 2006
Warrant”). In contemplation of the completion of a reverse merger with a
publicly traded corporation whereby the Company shall control the surviving
corporation (the surviving corporation, “Pubco”), the Company has reached an
agreement with the Holder whereby this Note shall replace and supersede the
August 2006 Note and cancel the August 2006 Warrant.
 

--------------------------------------------------------------------------------


 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1. Replacement Note. As evidenced by each party’s signature hereto, and for good
and valuable consideration, the Holder and the Company agree that the August
2006 Note  and the August 15, 2006 promissory note issued by the Company to
Palomar Ventures Principals Funds III, L.P. (“Principals Fund Note”) will be
canceled, replaced and superseded in its entirety by this Note.  The Holder
represents that the Principals Fund Note has been properly acquired by Holder
prior to this date.
 
2. Cancellation of August 2006 Warrant.    As evidenced by each party’s
signature hereto, and for good and valuable consideration, the Holder and the
Company agree that the August 2006 Warrant will be canceled in its entirety upon
execution of this Note.
 
3. Interest.  Interest on this Note shall accrue at a rate of four percent (4%)
per annum from the issuance date hereof. Interest shall be computed on the basis
of a 360-day year applied to actual days elapsed.
 
4. Conversion.  Until the Maturity Date, the Notes and interest accrued thereon
shall be convertible at the option of Holder into the number of shares of common
stock of Pubco equal to 4.8% of the shares of common stock of Pubco outstanding
on the date of the closing of the contemplated reverse merger and equity
financing, on a fully diluted basis, exclusive of unvested options (“Conversion
Shares”).  At the closing of the reverse merger and equity financing, the
Company shall notify Holder in writing the number of outstanding shares on a
fully-diluted basis (“Outstanding Shares”), exclusive of unvested options and
the determination of the number of Conversion Shares based on the number of
Outstanding Shares.  The number of Conversion Shares shall be adjusted for any
stock split, stock dividend, combinations and the like.  The term “Conversion
Price” shall mean the principal amount of the Note plus accrued interest divided
by Conversion Shares.
 
4.1  Fractional Shares; Nonassessable; Effect of Conversion.  Any fractional
shares to be issued upon conversion of this Note shall be rounded down to the
nearest whole share.  The Company covenants that the Conversion Shares, upon
conversion of this Note, shall be validly issued, fully paid and nonassessable
and free from all taxes, liens and charges in respect of the issue
thereof.  Upon conversion of this Note in full and the payment of the amounts
specified in this Section 4.1, the Company and Pubco shall be forever released
from all their obligations and liabilities under this Note.
 
5.  Registration Rights.  Holder has the right to register its Conversion Shares
in any registration statement in which shares of Pubco owned by Tareq Risheq,
Robert Legendre and Daniel Ash are to be included; provided however that the
Conversion Shares must qualify under applicable provisions of the Securities Act
of 1933, as amended, for inclusion in such registration statement.
 
-2-

--------------------------------------------------------------------------------


 
6. Prepayment.  The Company may prepay this Note in whole without prepayment
penalty of any kind.  Any such prepayment shall be made pro rata to the holders
of the then outstanding Notes issued pursuant to the Purchase Agreement, based
on the principal amounts of the then outstanding Notes.  Upon prepayment of this
Note, the Company shall grant Holder a warrant in the form set forth in Exhibit
A which permits Holder to purchase a number of shares equal to the number of
Conversion Shares at the Conversion Price less any shares of Company common
stock issued as a result of any partial conversion of this Note (“Pop-Up
Warrant”).  If granted, the Pop-Up Warrant shall expire on the Maturity Date.
 
7. Subordination.  The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all of the Company’s Senior Indebtedness
(defined below), whether now or hereafter existing.
 
7.1 Insolvency Proceedings.  If there shall occur any receivership, insolvency,
assignment for the benefit of creditors, bankruptcy, reorganization, or
arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of the
Company, (i) no amount shall be paid by the Company in respect of the principal
of this Note at the time outstanding, unless and until the principal of and
interest on the Senior Indebtedness then outstanding shall be paid in full, and
(ii) no claim or proof of claim shall be filed with the Company by or on behalf
of the Holder of this Note that shall assert any right to receive any payments
in respect of the principal of this Note, unless such claim or proof of claim is
subject to the payment in full of the principal of and interest on all of the
Senior Indebtedness then outstanding.
 
7.2 Default on Senior Indebtedness.  If there shall occur an event of default
that has been declared in writing, or is automatically effective in the case of
bankruptcy or insolvency events, with respect to any Senior Indebtedness (as
such event of default is defined therein or in the instrument under which it is
outstanding), which event of default permits the holder to accelerate the
maturity thereof, then, unless and until such event of default shall have been
cured or waived or shall have ceased to exist, or all Senior Indebtedness shall
have been paid in full, no payment shall be made in respect of the principal of
this Note at the time outstanding.
 
7.3 Effect of Subordination.  Subject to the rights, if any, of the holders of
Senior Indebtedness under this Section 7 to receive cash, securities or other
properties otherwise payable or deliverable to the Holder, nothing contained in
this Section 7 shall impair, as between the Company and the Holder, the
obligation of the Company, subject to the terms and conditions of this Note, to
pay to the Holder the principal of this Note as and when the same become due and
payable, or shall prevent the Holder, upon default hereunder, from exercising
all rights, powers and remedies otherwise provided herein or by applicable law.
 
7.4 Subrogation.  Subject to the payment in full of all Senior Indebtedness, the
Holder shall be subrogated to the rights of the holder(s) of such Senior
Indebtedness (to the extent of the payments or distributions made to the
holder(s) of such Senior Indebtedness pursuant to the provisions of this
Section 7) to receive payments and distributions of assets of the Company
applicable to the Senior Indebtedness.  No such payments or distributions
applicable to the Senior Indebtedness shall, as between the Company and its
creditors, other than the holders of Senior Indebtedness and the Holder, be
deemed to be a payment by the Company to or on account of this Note; and for
purposes of such subrogation, no payments or distributions to the holders of
Senior Indebtedness to which the Holder would be entitled except for the
provisions of this Section 7 shall, as between the Company and its creditors,
other than the holders of Senior Indebtedness and the Holder, be deemed to be a
payment by the Company to or on account of the Senior Indebtedness.
 
-3-

--------------------------------------------------------------------------------


 
7.5 Reliance of the Holders of Senior Indebtedness.  By acceptance of this Note,
the Holder shall be deemed to acknowledge and agree that the foregoing
subordination provisions are, and are intended to be, an inducement to and a
consideration of each holder of Senior Indebtedness, whether such Senior
Indebtedness was created or acquired before or after the creation of the
indebtedness evidenced by this Note, and each such holder of Senior Indebtedness
shall be deemed conclusively to have relied on such subordination provisions in
acquiring and holding, or in continuing to hold, such Senior Indebtedness.
 
7.6 Undertaking.  By acceptance of this Note, the Holder agrees to execute and
deliver such documents as may be reasonably requested from time to time by the
Company or a holder of any Senior Indebtedness, including customary forms of
subordination agreement requested from time to time by a holder of Senior
Indebtedness, in order to implement the foregoing provisions of this
Section 7.  The Company may require that the Holder execute such documents as a
condition to the Holder’s rights hereunder.
 
8. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” under this Note:
 
8.1 Failure to Pay.  The Company shall fail to pay when due any payment on the
due date hereunder and such payment shall not have been made within five (5)
days of the Company’s receipt of the Holder’s written notice to the Company of
such failure to pay; or
 
8.2 Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (iii) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (iv) take any action for the purpose of
effecting any of the foregoing; or
 
8.3 Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the Company’s property, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the Company’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.
 
-4-

--------------------------------------------------------------------------------


 
Upon the occurrence or existence of any Event of Default described in Section
8.1 and at any time thereafter during the continuance of such Event of Default,
the Holder may, with the consent of the holders of at least a majority of the
principal amount of all then outstanding Notes issued pursuant to the Purchase
Agreement, by written notice to Company, declare this Note immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained in this Note to the
contrary notwithstanding.  Upon the occurrence or existence of any Event of
Default described in Sections 8.2 and 8.3, immediately and without notice, this
Note shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained in this Note to the contrary
notwithstanding.  In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Holder may exercise any other right,
power or remedy permitted to it by law.
 
           “Senior Indebtedness” means, unless expressly subordinated to or made
on a parity with the amounts due under this Note, the principal of (and premium,
if any), unpaid interest on, amounts reimbursable, fees, expenses, costs of
enforcement and any other amounts due in connection with (i) indebtedness of the
Company, or with respect to which the Company is a guarantor, to banks,
commercial finance lenders, insurance companies, leasing or equipment financing
institutions or other lending institutions regularly engaged in the business of
lending money, which is for money borrowed, or purchase or leasing of equipment
in the case of lease or other equipment financing, whether or not secured, and
(ii) any such indebtedness or any debentures, notes or other evidence of
indebtedness issued in exchange for such Senior Indebtedness, or any
indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor.
 
9. Miscellaneous.
 
9.1 Pari Passu Notes.  The Holder acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Note shall be
pari passu in right of payment and in all other respects to the other Notes
issued pursuant to the Purchase Agreement or pursuant to the terms of such
Notes.  In the event the Holder receives payments in excess of its pro rata
share of Company’s payments to the holders of all of the Notes, then the Holder
shall hold in trust all such excess payments for the benefit of the holders of
the other Notes and shall pay such amounts held in trust to such other holders
upon demand by such holders.
 
9.2 Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note.
 
9.3 Payment.  All payments under this Note shall be made in lawful tender of the
United States.
 
-5-

--------------------------------------------------------------------------------


 
9.4 Waivers.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
9.5 Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the holders of at least a
majority of the principal amount of all then outstanding Notes issued pursuant
to the Purchase Agreement.
 
9.6 Notices.  Any notice, request or other communication required or permitted
hereunder shall be given in accordance with the Purchase Agreement.
 
9.7 Expenses; Attorneys’ Fees.  If action is instituted to collect this Note and
the Holder prevails on claims in such action, the Company promises to pay all
reasonable costs and expenses of the Holder, including, without limitation,
reasonable attorneys’ fees and costs of the Holder, incurred in connection with
such action.
 
9.8 Successors and Assigns.  This Note may be assigned or transferred by the
Holder only with the prior written approval of the Company.  Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
9.9 Governing Law.  THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
CALIFORNIA.
 
[Remainder of page intentionally left blank.]
 
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Note to be executed by their
officers thereunto duly authorized.
 

 

 
“COMPANY”
 
CELLYNX, INC., a California corporation
 
By: /s/ Tareq Risheq                                                       
Tareq Risheq, CEO
 
 
“HOLDER”
 
PALOMAR VENTURES III, L.P.,
a Delaware limited partnership
By:  Palomar Management III, L.L.C.,
a Delaware limited liability company
Its:  General Partner
 


By: /s/ Randall R. Lunn                                                  
Randall R. Lunn, Managing Member
 

 
 
-7-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF WARRANT
 
 
 
 
 -8-

--------------------------------------------------------------------------------